Citation Nr: 0906206	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to a higher apportionment of the 
Veteran's compensation benefits on behalf of the Veteran's 
child, D.S.R. 


REPRESENTATION

Appellant represented by:	Timothy M. Ammons, Attorney at 
Law

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had over 24 years active duty service ending with 
his retirement in December 1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 determination by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The matter was remanded to the RO in January 
2008 for compliance with contested claims procedures.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has disagreed with the amount of an 
apportionment of the Veteran's VA benefits in the amount of 
$37.00.  This is a contested claim.  As such, certain 
procedures are for application.  See 38 U.S.C.A. § 7105A(b); 
38 C.F.R. §§ 19.100 through 19.102, 20.500 through 20.504, 
and 20.713 (2008).  

This matter was remanded to the RO in January 2008.  It 
appears that the Veteran requested a Board hearing at the RO.  
The RO duly notified both the appellant and the Veteran of a 
Board hearing scheduled for August 2008 at the RO (St. 
Petersburg).  The appellant contacted the RO and requested 
that the hearing be conducted at the Columbia, South Carolina 
Regional Office due to health reasons.  The claims file was 
transferred to the Columbia Regional Office and the appellant 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in December 2008. 

However, it does not appear that the Veteran was notified of 
the hearing in Columbia.  In an August 2008 Memorandum, the 
Veteran's representative requested that the case be returned 
to the St. Petersburg Regional Office and that the veteran be 
scheduled for a Board hearing at that facility.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
schedule a Travel Board hearing at the St. 
Petersburg Regional Office.  In light of 
the fact that this is a contested appeal, 
contested claims notice procedures as 
outlined in 38 C.F.R. § 20.713 should be 
followed.  

2.  After the Travel Board hearing is 
conducted, or in the event the hearing is 
canceled, the case should be returned to 
the Board for appellate review.  

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


